DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 25, 2021 partially fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. In particular, the Office Action 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, recites that the organometallic complex has no ligand other than a hydride ligand or an alkyl ligand, in addition to the aromatic anionic ligand. As written, the phrase “other than a hydride ligand or an alkyl ligand” appears to act as an exemption to the organometallic complex having no ligand in addition to the aromatic anionic ligand. However, as written it becomes unclear whether the limitation is rendering optional the presence of hydride or alkyl ligand or requires hydride and/or alkyl ligand, rendering the claim indefinite. If the intention is to require that the organometallic complex requires the listed ligands, the Examiner suggests, among other potential amendments, that the claim be amended to recite “wherein the organometallic complex consists of: the aromatic anionic ligand; and a hydride ligand, 

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1, 2, 4, 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda US 2006/0211228 A1 (hereafter “Matsuda”) in view of Uehigashi et al. US 2012/0264310 A1 (hereafter “Uehigashi”).
Regarding claims 1, 2, 4, 5; Matsuda is directed to methods of forming a ruthenium metal layer through an ALD method (Abstract). Matsuda discloses that a precursor used for forming the metal layer may be a ruthenium [noble metal] organometallic complex that contains cyclopentadienyl ligands such as ethylcyclopentadienyl [meeting claim 2] ([0021] – [0022]). Matsuda discloses the steps of depositing the precursor onto a substrate in a process [reaction] chamber, then exposing the precursor to a gas of H2, a gas of N2 or a combined gas of H2 [electrophilic 3 [nucleophilic gas] at a temperature between 200 to 300°C to deposit a ruthenium metal film ([0007], [0023], [0060]). Matsuda specifically states that the ALD process can be a thermal atomic layer deposition without the use of a plasma ([0055] – [0057]).
While Matsuda does teach that the process gas may be a combination of H2 [electrophilic] and NH3 [nucleophilic], Matsuda does not teach a specific process of supplying a mixture gas containing both the nucleophilic and electrophilic gas.
Uehigashi is directed to a method of forming a nickel film by either a chemical vapor deposition (CVD) method or an atomic layer deposition (ALD) method (Abstract; [0032]). Uehigashi discloses the process steps of: supplying a nickel alkylaminidinate [alkyl liganded nickel] into a reaction chamber alongside a silicon substrate ([0032] – [0036]); and supplying in sequence a combination of H2 gas and NH3 gas ([0032], [0036] – [0039]).  Uehigashi discloses supplying the nickel alkylamidinate onto a substrate at various temperatures between 200 – 350°C followed by the specific mixed gas of H2 and NH3 ([0041], [0044]).  Uehigashi further discloses that that a combination of H2 gas and NH3 gas in the context of producing a Ni film allows for better control of the growth rate for a Ni film, lower temperatures for growing a Ni film, reduced carbon impurities, and surface morphology.  ([0022], [0038], Fig. 5 showing relationship of optimization for film thickness or resistivity).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have recognized or modified the method of Matsuda to deliberately and specifically supply a mixture gas containing both the NH3 [nucleophilic] and H2 [electrophilic] gas because Uehigashi teaches that each gas individually 
Regarding claim 6; Matsuda in view of Uehigashi teaches the claimed invention above but fails to teach that the substrate is set at a temperature which is 3°C or lower than a thermal decomposition temperature of the organometallic complex. It is reasonable to presume that the temperatures used in the process of Matsuda in view of Uehigashi being lower than a thermal decomposition temperature of Matsuda’s organometallic processes is inherent to Matsuda in view of Uehigashi. Support for said presumption is found in the use of like materials and like processes (i.e. Matsuda discloses that the reactor temperature used to form films from the precursor is 200 – 300°C and to prevent self-decomposition in the recited reactor conditions and atmosphere ([0060]); the recited temperature in Uehigashi is identical to the conditions set forth in Example 1 of the instant specification) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Matsuda in view of Uehigashi product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Regarding claim 11, Matsuda discloses that Ru(EtCp)2 may be a suitable precursor ([0021]). As readily apparent, Ru(EtCp)2 is a precursor that has only aromatic anionic ligands.

s 3, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Shenai-Khatkhate et al. US 2008/0026578 A1 (hereafter “Shenai-Khatkhate” ) and Uehigashi.
Regarding claims 12, 3, 13; Matsuda and Uehigashi discloses and renders obvious, mutatis mutandis, the steps and elements shared between claim 1 and 12. Additionally, Matsuda discloses that other ruthenium organometallic precursors may be used with the practice of their disclosed invention ([0021]).
Matsuda does not expressly teach that the precursor has an alkyl ligand that coordinates to the ruthenium metal.
Shenai-Khatkhate is directed to organometallic compounds containing electron donating group-substituted alkyenyl ligands (Abstract). The organometallic compounds are to be used for vapor deposition techniques such as ALD (Abstract; [0002], [0005]). Shenai-Khatkhate discloses that the compounds may have a general formula of                         
                            
                                
                                    
                                        
                                            EDG
                                            -
                                            
                                                
                                                    
                                                        
                                                            C
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    y
                                                    '
                                                
                                            
                                            -
                                            C
                                            
                                                
                                                    R
                                                
                                                
                                                    3
                                                
                                            
                                            =C
                                            
                                                
                                                    R
                                                
                                                
                                                    4
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            C
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    5
                                                                
                                                            
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    6
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            '
                                                            '
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    n
                                
                            
                            
                                
                                    M
                                
                                
                                    +
                                    m
                                
                            
                            
                                
                                    L
                                
                                
                                    m
                                    -
                                    n
                                
                                
                                    1
                                
                            
                            
                                
                                    L
                                
                                
                                    p
                                
                                
                                    2
                                
                            
                        
                    , wherein each R1and R2 are independently chosen from H, (C1-C6)alkyl and EDG; R3=H, (C1-C6)alkyl, EDG or EDG-(CR1R2)y’; R4=H or (C1-C6)alkyl; each R5 and R6 are independently chosen from H and (C1 - C6)alkyl; EDG is an electron donating group; M=a metal; L1=an anionic ligand; L  is a neutral ligand; y'=0-6· y"=0-6· m=the valence of M; n = 1-7 and p=0-3 ([0005];Claim 1). The anionic ligands that may be used include inter alia hydrides, alkyls and cyclopentadienyls ([0012]). The metals can be inter alia Ru, Rh, Pd, Ir or Pt ([0011]). Shenai-Khatkhate discloses that precursors of the above general formula offer a balance of properties that would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matsuda by substituting the precursor with one of Shenai-Khatkhate, including precursors where the anionic ligands are one or more of alkyls and hydrides because Shenai-Khatkhate teaches that such precursors offer improved properties suitable for ALD deposition, including improved volatility, metal center shielding and thermal stability.
Regarding claim 14; Matsuda in view of Shenai-Khatkhate and Uehigashi teaches the claimed invention above but fails to teach that the substrate is set at a temperature which is 3°C or lower than a thermal decomposition temperature of the organometallic complex. It is reasonable to presume that the temperatures used in the process of Matsuda in view of Uehigashi being lower than a thermal decomposition temperature of Matsuda’s organometallic processes is inherent to Matsuda in view of Shenai-Khatkhate and Uehigashi. Support for said presumption is found in the use of like materials and like processes (i.e. Matsuda discloses that the reactor temperature used to form films from the precursor is 200 – 300°C and to prevent self-decomposition in the recited reactor conditions and atmosphere ([0060]); the recited temperature in Uehigashi is identical to the conditions set forth in Example 1 of the instant specification) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Matsuda in view of In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Response to Arguments
Applicant's arguments filed on November 10, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) One of ordinary skill in the art would have had no motivation to apply the film-forming process of Uehigashi to the invention of Matsuda because there would have been no reasonable expectation of success in applying the teachings of Uehigshi to Matsuda. Uehigashi does not teach any of the precursors used in the present application and Matsuda, and it is well known in the art that if the precursor is different, so is the film-forming process.
 
In response to the applicant's arguments, please consider the following comments.
a.)  As a first matter, the Examiner notes that the modification of Matsuda is not to use the precursor of Uehigashi, but rather why one of ordinary skill in the art would specifically use a combination of hydrogen gas [electrophilic gas] and ammonia [nucleophilic gas]. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  The Examiner notes that Matsuda specifically teaches that the gas that can be used can be hydrogen, ammonia or a combination thereof. Matsuda therefore indicates that it is known that hydrogen and ammonia can be used to react with their metal precursors, i.e., there is a reasonable expectation of success in the reaction of Matsuda’s precursor with hydrogen and ammonia gases to achieve a deposition. Applicant has not provided evidence indicating that hydrogen and ammonia gas in combination would not lead to a reasonable expectation of success in the method of Matsuda as modified by the recited facts of Uehigashi. For this reason, the Examiner respectfully disagrees that there is no motivation of combination due to a lack of a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717